            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   CLAIRE A. MCCORMACK (241806)
            3      (cmccormack@cooley.com)
                   EMILY B. HARRINGTON (319657)
            4      (eharrington@cooley.com)
                   3175 Hanover Street
            5      Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
            6      Facsimile: (650) 849-7400

            7      Attorneys for Defendants
                   NVIDIA CORPORATION, JENSEN
            8      HUANG, and COLETTE KRESS
                   KESSLER TOPAZ MELTZER & CHECK, LLP
            9      JENNIFER L. JOOST (296164) (jjoost@ktmc.com)
                   One Sansome Street, Suite 1850
          10       San Francisco, CA 94104
                   Tele: (415) 400-3000
          11       Fax: (415) 400-3001
          12       Co-Lead Counsel for Lead Plaintiffs and the Class

          13       BERNSTEIN LITOWITZ BERGER
                     & GROSSMANN LLP
          14       JONATHAN D. USLANER (256898) (jonathanu@blbglaw.com)
                   12481 High Bluff Drive, Suite 300
          15       San Diego, CA 92130
                   Tel: (858) 793-0070
          16       Fax: (858) 793-0323
                   Co-Lead Counsel for Lead Plaintiffs and the Class
          17       [Additional counsel listed on signature page.]
          18
                                                UNITED STATES DISTRICT COURT
          19
                                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
          20
                   In re NVIDIA CORPORATION                            Case No. 4:18-cv-07669-HSG
          21       SECURITIES LITIGATION
                                                                       CLASS ACTION
          22                                              ,            STIPULATION AND ORDER TO
                                                                       EXTEND TIME TO REACH
          23       This Document Relates to:                           AGREEMENT ON SCHEDULE FOR
                                                                       FILING OF THE CONSOLIDATED
          24                                                           AMENDED COMPLAINT AND
                                                                       ANSWER OR OTHER RESPONSE TO
          25                                                           THE CONSOLIDATED AMENDED
                                                                       COMPLAINT
          26
                                                                       JUDGE: HON. HAYWOOD S. GILLIAM, JR.
          27                                                           COURTROOM: 2
          28
  COOLEY LLP
ATTORNEYS AT LAW                                                                         STIPULATION TO EXTEND TIME
   PALO ALTO
                                                                 1.                          CASE NO.: 18-07669-HSG
            1             This Stipulation is entered into by and between Lead Plaintiffs E. Öhman J:Or Fonder AB

            2      (“Öhman Fonder”) (“Öhman Fonder”) and Stichting Pensionenfonds PGB (“PGB,” and with Öhman

            3      Fonder, “Lead Plaintiffs”) and Defendants NVIDIA Corporation (“NVIDIA”), NVIDIA’s President

            4      and Chief Executive Officer, Jensen Huang, and NVIDIA’s Executive Vice President and Chief

            5      Financial Officer, Collette Kress (collectively, “Defendants”) (together with Lead Plaintiffs, the

            6      “Parties”).

            7             WHEREAS, on May 2, 2019, the Court appointed Öhman Fonder and PGB as Lead Plaintiffs

            8      and their undersigned counsel as Lead Counsel for the putative class, and ordered that “within ten days

            9      of this order the parties shall meet and confer and submit a proposed schedule for the filing of a

          10       consolidated or amended complaint and the filing of Defendants’ response thereto” (ECF No. 89);

          11              WHEREAS, on May 3, 2019, May 7, 2019, May 8, 2019, May 9, 2019, May 10, 2019, May

          12       12, 2019, and May 13, 2019, the Parties met and conferred regarding a schedule for Lead Plaintiffs’

          13       filing of a consolidated amended complaint and any corresponding answer or responsive motion

          14       thereto;

          15              WHEREAS, the Defendants require additional time to obtain client approval with respect to

          16       a mutually agreeable schedule; and

          17              WHEREAS, the Parties anticipate reaching an agreement on a schedule within the week.

          18              THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

          19       Parties, through their undersigned counsel, as follows:

          20              1.       The Parties will submit a stipulation and proposed order on a schedule for the filing of

          21       the consolidated amended complaint and any corresponding answer or responsive motion thereto by

          22       May 17, 2019.

          23       Dated: May 13, 2019                            COOLEY LLP
          24
                                                                                   /s/ John C. Dwyer
          25                                                                    John C. Dwyer (136533)
          26                                                      Attorneys for Defendants
                                                                  NVIDIA CORPORATION, JENSEN
          27                                                      HUANG, and COLETTE KRESS
          28
  COOLEY LLP
ATTORNEYS AT LAW                                                                             STIPULATION TO EXTEND TIME
   PALO ALTO
                                                                    2.                           CASE NO.: 18-07669-HSG
            1      Dated: May 13, 2019   Respectfully submitted,

            2                            KESSLER TOPAZ
                                          MELTZER & CHECK, LLP
            3

            4                            /s/ Jennifer Joost
                                         JENNIFER L. JOOST (Bar No. 296164)
            5                            (jjoost@ktmc.com)
                                         One Sansome Street, Suite 1850
            6                            San Francisco, CA 94104
                                         Tel: (415) 400-3000
            7                            Fax: (415) 400-3001
            8                                  -and-
            9                            ANDREW ZIVITZ (pro hac vice motion pending)
                                         (azivitz@ktmc.com)
          10                             MATTHEW MUSTOKOFF (pro hac vice motion
                                         pending)
          11                             (mmustokoff@ktmc.com)
                                         280 King of Prussia Road
          12                             Radnor, PA 19087
                                         Tel: (610) 667-7706
          13                             Fax: (610) 667-7056
          14                             Counsel for Lead Plaintiff E. Öhman J:or Fonder AB
                                         and Lead Counsel for the Class
          15
                                         BERNSTEIN LITOWITZ BERGER
          16                              & GROSSMANN LLP
          17                             JONATHAN D. USLANER (Bar No. 256898)
                                         (jonathanu@blbglaw.com)
          18                             12481 High Bluff Drive, Suite 300
                                         San Diego, CA 92130
          19                             Tel: (858) 793-0070
                                         Fax: (858) 793-0323
          20
                                               -and-
          21
                                         JEROEN VAN KWAWEGEN (pro hac vice)
          22                             (jeroen@blbglaw.com)
                                         AVI JOSEFSON (pro hac vice )
          23                             (avi@blbglaw.com)
                                         MICHAEL D. BLATCHLEY (pro hac vice)
          24                             (michaelb@blbglaw.com)
                                         1251 Avenue of the Americas
          25                             New York, NY 10020
                                         Tel: (212) 554-1400
          26                             Fax: (212) 554-1444
          27                             Counsel for Lead Plaintiff Stichting Pensioenfonds PGB
                                         and Lead Counsel for the Class
          28
  COOLEY LLP
ATTORNEYS AT LAW                                                       STIPULATION TO EXTEND TIME
   PALO ALTO
                                                3.                         CASE NO.: 18-07669-HSG
            1                                                ROSMAN & GERMAIN LLP

            2                                                DANIEL L. GERMAIN
                                                             (germain@lalawyer.com)
            3                                                16311 Ventura Boulevard, Suite 1200
                                                             Encino, CA 91436
            4                                                Tele: (818) 788 0877
                                                             Fax: (818) 788-0885
            5
                                                             Liaison Counsel for Lead Plaintiffs and for the Class
            6

            7                              ATTESTATION OF CONCURRENCE IN FILING

            8             Pursuant to the United States District Court for the Northern District of California, Civil L.R.

            9      5-1(i)(3), I hereby attest that the concurrence to the filing of the foregoing document has been obtained

          10       from each of the other signatories.

          11       Dated: May 13, 2019                            /s/ John C. Dwyer
                                                                  JOHN C. DWYER (136533)
          12

          13

          14                                                      ORDER

          15              PURSUANT TO STIPULATION, IT IS SO ORDERED that:

          16              1.       The Parties will submit a stipulation and proposed order on a schedule for the filing of

          17       the consolidated amended complaint and any corresponding answer or responsive motion thereto by

          18       May 17, 2019.

          19              SO ORDERED.

          20
                   Dated: 5/15/2019
          21                                                             Hon. Haywood S. Gilliam, Jr.
                                                                         United States District Court Judge
          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                                              STIPULATION TO EXTEND TIME
   PALO ALTO
                                                                    4.                            CASE NO.: 18-07669-HSG
